— Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 10, 1983. f Pursuant to a consent judgment entered in the United States District Court for the *932Southern District of New York in Municipal Labor Committee v Sitkin (79 Civ 5899), the board reopened its decision, filed August 13,1978, denying claimant benefits. Upon reconsideration, the board adhered to its original decision. Claimant now appeals from this later decision filed November 10, 1983. H Initially, claimant contends that the board’s failure to conduct a hearing upon reopening of its prior decision violated the terms of the consent judgment in Municipal Labor Committee v Sitkin (supra). In this regard, the Attorney-General contends that this court is not the appropriate forum for the resolution of this issue. Although the Federal District Court in Municipal Labor Committee expressly retained jurisdiction to entertain any application involving alleged violations of the consent judgment, that court did not retain exclusive jurisdiction. Accordingly, we address claimant’s contention on the merits, finding that the subject consent judgment was not violated in this case by the board. 11 Turning to claimant’s next and final argument, we find that the board’s decision is supported by substantial evidence and must, therefore, be affirmed. ¶ Decision affirmed, without costs. Kane, J. P., Mikoll, Yesawich, Jr., Levine and Harvey, JJ., concur.